            IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF GEORGIA
                             AUGUSTA DIVISION


VANESSA ANDERSON, individually       *
and on behalf of a class of          *
                                     *
similarly situated persons,
                                     *

                                     *
      Plaintiff,
                                     *


           V.                        *           CV 119-008
                                     *


WILCO LIFE INSURANCE COMPANY,        *
                                     *


      Defendant.                     *
                                     *




                                 ORDER




       Before the Court is Plaintiff's motion to stay the deadline

to respond to Defendant's motion to dismiss. (Doc. 25.) Plaintiff

seeks a stay of the response deadline until thirty days after the

Court resolves her pending motion to remand.      Defendant, however,

would only consent to a thirty-day extension of the deadline.

      Plaintiff contends that the outcome of her motion to remand

will impact the issues in the motion to dismiss.      If the case is

remanded to state court, then a different legal standard will apply

to   Defendant's   motion   to dismiss for failure to state   a claim.

See Stillwell v. Allstate Ins. Co., 663 F.3d 1329, 1334 n.3 (11th

Cir. 2011) (noting Georgia courts follow a more liberal pleading

standard than federal courts).      Thus, Plaintiff argues, a stay of
the   response deadline is appropriate to avoid unnecessary or

inaccurate briefing.   The Court agrees.

      Moreover, the motion to remand requires the Court to determine

whether it has subject matter jurisdiction over this case; a

necessary predicate for ruling on a motion to dismiss for failure

to state a claim.   See Univ. of South Ala. V. Am. Tobacco Co., 168

F.3d 405, 410-11 (11th Cir. 1999) (describing the court's duty to

inquire into whether it has subject matter jurisdiction over

removal cases "at the earliest possible stage in the proceedings"

and before ruling on motions to dismiss).

      Therefore, Plaintiff's motion to stay (Doc. 25) is GRANTED.

Plaintiff's deadline to respond to Defendant's motion to dismiss

(Doc. 22) is STAYED until after the Court enters an Order on

Plaintiff's motion to remand.    The Court will enter a Scheduling

Order following its resolution of the motion to remand.

      ORDER ENTERED at Augusta, Georgia, this          day of March,

2019.




                                     J. (^ANi^^'HALL', CHIEF JUDGE
                                     UNITED^TATES DISTRICT COURT
                                    "southern DISTRICT OF GEORGIA
